Citation Nr: 1549183	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


REMAND

The Veteran has advanced several theories of entitlement to service connection for hypertension.  Specifically, he has asserted the disability may be related to his Agent Orange exposure in the Republic of Vietnam, or caused by his service-connected depression or diabetes mellitus.  In addition, the Veteran has reported that hypertension may have initially manifested in service.  In support of his contention of direct service connection, the Veteran reported he was treated for bloody noses and headaches in 1967 while he was stationed in Germany in his November 2012 VA Form 9.  The Veteran also indicated his headaches persisted throughout his period of active duty, and implied the above symptoms may have represented the onset of his hypertension.  Following service, the Veteran stated he was informed he had elevated blood pressure in 1970 or 1971 when he attempted to give blood.  In the early 1980s, the Veteran stated he was placed on medications after again being assessed with high blood pressure during an insurance physical.  

In January 2014, the Board remanded this matter to obtain the Veteran's military personnel file, in order to determine whether evidence of the Veteran's treatment for bloody noses and headaches existed therein.  Those records were properly obtained; however, they do not contain records showing the Veteran was treated in Germany.  Nonetheless, nosebleeds and headaches are the types of experiences a lay person could competently report experiencing.  Indeed, the Veteran reported experiencing "frequent and severe headaches" in the course of his September 1968 separation examination.  

In March 2014, the Veteran underwent a VA examination.  At that time, the examiner recounted the Veteran's reported history, and following an examination, diagnosed essential hypertension.  The examiner subsequently concluded the Veteran's hypertension did "not as least as likely as not" have its onset in service.  In support of this conclusion, the examiner noted the Veteran's entrance and separation examinations, revealed blood pressures that were within normal ranges.  However, the examiner subsequently conceded that essential hypertension may have periods of temporary increases, and then over time become worse and more difficult to control.  The examiner did not discuss or consider whether the Veteran's reports of experiencing headaches or bloody noses in service may be considered evidence of his hypertension's onset.  Since the content of the VA examiner's opinion lacks recognition or discussion of the Veteran's competent lay statements, the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 49 (2007).

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, obtain all outstanding VA records relevant to the claim being remanded.  If, after making reasonable efforts the identified records are not obtained, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the above, an addendum medical opinion should be obtained from the March 2014 VA examiner.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the addendum medical opinion report that these records have been reviewed.  

Relative to the Veteran's claimed hypertension, the examiner must indicate whether any degree of hypertension was incurred in service or otherwise due to his military service.  The examiner must specifically consider and fully discuss the Veteran's reports of experiencing frequent headaches and nose bleeds during service.  Specifically, the examiner must state whether these symptoms represented the onset of the Veteran's subsequently diagnosed hypertension. 

A complete rationale for the opinion must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must review the addendum medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

